                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SUSAN CURLEY,

             Plaintiff,

v.                                              Case No: 2:18-cv-9-FtM-99CM

STEWART TITLE GUARANTY
COMPANY,

             Defendant.


                                      ORDER

      This matter comes before the Court upon review of Plaintiff’s Motion to Extend

Discovery and All Trial and Pretrial Deadlines filed on October 5, 2018. Doc. 16.

Plaintiff requests a 90-day extension of the remaining deadlines in the Case

Management and Scheduling Order (“CMSO”) due to delays in discovery and ongoing

discovery disputes. Id. at 1-4. Defendant filed a response in partial opposition on

October 8, 2018. Doc. 18. Defendant agrees that the remaining deadlines in the

CMSO should be extended, but requests that the Court extend the time for written

discovery by thirty days, depositions by sixty days, and all other deadlines by sixty

days. Id. at 1. For the reasons stated below, Plaintiff’s motion is granted.

      Rule 16 requires a showing of good cause for modification of a court’s

scheduling order.   Fed. R. Civ. P. 16(b)(4).   “The diligence of the moving party

should be considered in determining whether there is good cause to extend a

deadline.” Jozwiak v. Stryker Corp., No. 6:09-cv-1985-Orl-19GJK, 2010 WL 743834,

at *2 (M.D. Fla. Feb. 26, 2010). In other words, the moving party must demonstrate
it could not meet the deadline despite its diligent efforts. Sosa v. Airprint Sys., Inc.,

133 F.3d 1417, 1418 (11th Cir. 1998); Idearc Media Corp. v. Kimsey & Assocs., P.A.,

No. 807-CV-1024-T-17EAJ, 2009 WL 413531, at *2 (M.D. Fla. Feb. 18, 2009).

District courts have broad discretion (1) when managing their cases, including

discovery and scheduling; and (2) in applying their local rules. Johnson v. Bd. of

Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001); see Reese v. Herbert,

527 F.3d 1253, 1267-68 (11th Cir. 2008); Johnson v. England, 350 F. App’x 314, 315-

16 (11th Cir. 2009).

       Here, Plaintiff seeks to extend the discovery deadline and subsequent trial and

pre-trial deadlines1 in the CMSO (Doc. 15) by ninety days, as indicated below:

                                                CMSO Deadline             Proposed Deadline
 Mediation                                      November 5, 2018          February 4, 2019
 Discovery Deadline                             October 5, 2018           January 3, 2019
 Dispositive Motions, Daubert Motions           November 12, 2018         February 11, 2019
 and Markman Motions
 Meeting In Person to Prepare Joint             December 21, 2018         March 21, 2019
 Final Pretrial Statement
 Joint Final Pretrial Statement                 December 31, 2018         April 1, 2019
 (Including a Single Set of Jointly
 Proposed Jury Instructions and Verdict
 Form (a Word version should also be e-
 mailed to the Chambers e-mail address
 listed on the Court’s website), Voir Dire
 Questions, Witnesses Lists, and Exhibit
 Lists on Approved Form found on the
 Court’s website)



       1  Plaintiff requests an extension of the October 5, 2018 discovery deadline and “all
other trial and pre-trial deadlines[.]” Doc. 16 at 6. Plaintiff does not reference the
deadlines that have already passed, however, and Defendant agrees to at least some
extension of all deadlines that have not yet passed. Doc. 18 at 3. Thus, the Court construes
Plaintiff’s request as a request to extend the discovery deadline and all other deadlines that
have not yet passed.



                                            -2-
 All Other Motions (including motions in      January 21, 2019      April 22, 2019
 limine) and Trial Briefs (non-jury trials)
 Final Pretrial Conference                    March 18, 2019        To be determined by
                                                                    Court based on
                                                                    deadlines above
 Trial Term                                   April 1, 2019         To be determined by
                                                                    Court based on
                                                                    deadlines above


      Plaintiff argues good cause exists because Defendant provided insufficient

discovery answers in response to Plaintiff’s initial written discovery (served on April

27, 2018), objected to providing basic information, and only began producing

responsive documents on August 31, 2018, about a month before the discovery

deadline. See id. at 3-4; Doc. 15. Plaintiff states Defendant produced hundreds of

additional and inappropriately redacted documents as late as October 4, 2018. Doc.

16 at 4. Plaintiff argues she has been “very diligent” in prosecuting the case but has

been unable to schedule any depositions due to the “extensive delay” in obtaining

complete discovery responses from Defendant.        Id. at 5. Defendant agrees that

extensions are needed but not to the extent requested by Plaintiff. Doc. 18 at 1.

Defendant claims Plaintiff could have scheduled depositions despite the lack of

complete discovery answers and notes that Plaintiff failed to include a memorandum

of law with the motion. Id. at 2-3. Defendant also filed a motion to compel on

October 5, 2018, seeking an order compelling Plaintiff to produce responsive

documents to certain requests for production. See generally Doc. 17.

      Given the extensive delays in discovery for which both parties appear partly

responsible, the upcoming federal holidays and the fact that Defendant agrees at




                                          -3-
least some extensions are appropriate, the Court finds good cause to extend the

discovery deadline and the remaining CMSO deadlines that have not yet passed by

90 days.     Due to the procedural posture of the case and the nature of the relief

requested, the Court also finds good cause to excuse Plaintiff’s failure to include a

memorandum of law required by Local Rule 3.09.

        ACCORDINGLY, it is

        ORDERED:

        1.     Plaintiff’s Motion to Extend Discovery and All Trial and Pretrial

Deadlines (Doc. 16) is GRANTED.

        2.     An amended case management and scheduling order will be issued by

separate Order.

        DONE and ORDERED in Fort Myers, Florida on this 26th day of October,

2018.




Copies:
Counsel of record




                                         -4-
